            Case 2:10-cr-00324-GAM Document 88 Filed 10/08/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :
                                             :
       v.                                    :       CRIMINAL ACTION NO. 10-324-1
                                             :
STEVEN CATLETT                               :

                                       MEMORANDUM

McHUGH, J.                                                                    October 8 , 2020

       Defendant Steven Catlett was charged by indictment with carjacking (four counts), in

violation of 18 U.S.C. § 2119; carrying a firearm during and in relation to a crime of violence

(two counts), in violation of 18 U.S.C. § 924(c); and possession of a firearm by a convicted felon

(three counts), in violation of 18 U.S.C. § 922(g)(1). On April 27, 2011, Mr. Catlett pleaded to

all of the counts except for one of the carrying charges. The parties negotiated a plea agreement

pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), agreeing that the appropriate

d             f   ca e       d be a e e ce f 300             (25 ea    )   ca ce a       ,f   ed

by five years of supervised release. The late Judge Dalzell of this Court accepted the

recommendation, and imposed the sentence agreed upon by the parties. Defendant now moves

for relief pursuant to 28 U.S.C. § 2255 on four separate grounds, none of which have merit.

       Calculation of his sentence by the Bureau of Prisons (BOP)

       Mr. Catlett served time in state custody arising out of the same charges before this Court.

He objects to the calculation of his sentence, on the ground that the BOP credited only part of his

state time toward his federal term. The Government is correct that this is not the proper subject

of a § 2255 motion. It must be addressed through an administrative proceeding, and if that is not

successful, then through a motion under 28 U.S.C. § 2241. See Coady v. Vaughn, 251 F.3d 480,
          Case 2:10-cr-00324-GAM Document 88 Filed 10/08/20 Page 2 of 6




485 (3d Cir. 2001) (collecting cases). Such a motion is properly venued in the district of

confinement.

        Application for Relief under the CARES Act

         Mr. Catlett next seeks transfer to home confinement under the CARES Act. 18 U.S.C. §

3621. Under the Act, Congress authorized the Bureau of Prisons to place inmates in home

confinement. There is no grant of authority to courts to review such decisions, and as a general

matter, designations by the Bureau are not reviewable. § 3621(b)(5). Numerous members of this

Court have concluded that the CARES Act does not give rise to judicial review, and I agree with

that conclusion. United States v. Rodriguez-Collazo, No. 14-CR-00378-JMY, 2020 WL

2126756, at *2-3 (E.D. Pa. May 4, 2020) (Younge, J.); United States v. Pettiway, No. CR 08-

129, 2020 WL 3469043, at *2 (E.D. Pa. June 25, 2020) (Bartle, J.); United States v. Torres, No.

CR 18-414, 2020 WL 3498156, at *5-6 (E.D. Pa. June 29, 2020) (Kearney, J.).1

        Davis Claim

        Defendant further seeks relief under seeks relief under United States v. Davis, 139 S. Ct.

2319 (2019), with respect to his conviction under section 924(c), arguing that his predicate

offense was not categorically a crime of violence.

        The 924(c) charge to which Defendant pled guilty was based on use of a gun in relation

    a ca ac    g,       a      f 18 U.S.C.    2119.3. T e ca ac       g a     ea      e      [ ]   e e,

with the intent to cause death or serious bodily harm takes a motor vehicle that has been

transported, shipped, or received in interstate or foreign commerce from the person or presence



1
 Since filing this motion pursuant to §2255, Mr. Catlett has separately moved for home confinement
pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). That request has been denied because he failed first to exhaust
administrative remedies.



                                                    2
            Case 2:10-cr-00324-GAM Document 88 Filed 10/08/20 Page 3 of 6




of another by force and violence or by intimidation, or attempts to do so. . . . 18 U.S.C. 2119.

O      face,         e a           e e        e a a ee e            f ce a d violence or . . .              da       .

        A        d    b             a ega d          e     ed b       eT        d C c          a a          f    e ba          bbe

statute, which mirrors the critical language of the carjacking statute. In United States v. Wilson,

880 F.3d 80, 88 (3d C . 2018),                      eC         ed     a ba          bbe       a fe a a c             e f

    e ce         de        e             a ee e          ca e     a a      ea       U.S.S.G. 4B1.2(a),                         e eed

f       e             e e d a c a e. T e T                     dC c             e             e    a e e                 da            ,

the least of the acts required, involves putting a person in fear of physical injury, and therefore

       e     e        e, a e             ed    e,         ea e ed        e f f ce aga             e e                    e         f

a      e . 880 F.3d a 84-85. Thereafter, in United States v. Johnson, the Court cited Wilson in

applying the elements clause of section 924(c), holding that armed bank robbery, in violation of

18 U.S.C.        2113(d),            ca eg      ca       a c    e f         e ce. 899 F.3d 191, 203-04 (3d Cir. 2018).

The Govern e                   c     ec       a a e       ge e ,      e e dec               ece a       e        e           e a           f

carjacking for purpose of section 924(c). It should finally be noted that four circuits have

expressly held that carjacking is a crime of violence. See United States v. Evans, 848 F.3d 242,

247 (4th Cir. 2017); United States v. Jones, 854 F.3d 737, 740-41 (5th Cir. 2017); United States

v. Jackson, 918 F.3d 467, 486 (6th Cir. 2019); Estell v. United States, 924 F.3d 1291, 1293 (8th

Cir. 2019); United States v. Gutierrez, 876 F.3d 1254, 1255 (9th Cir. 2017) (per curiam); Ovalles

v. United States, 905 F.3d 1300, 1304 (11th Cir. 2018) (attempted carjacking).

        Rehaif Claim

        Finally, Mr. Catlett challenges his convictions under section 922(g) for possession of a

f ea       b a fe         , e            g      eS       e eC             dec             Rehaif v. United States, 139 S. Ct.

2191 (2019). There, the Supreme Court held that the knowledge element of the 922(g) offense



                                                                     3
          Case 2:10-cr-00324-GAM Document 88 Filed 10/08/20 Page 4 of 6




requires not only proof that the defendant knowingly possessed a firearm, but also that he knew

of the legal status that made such possession unlawful.

       The law has changed since Defendant pleaded guilty. Because he did not raise this claim

at trial or on appeal, it is procedurally defaulted unless he fits within an exception. To do so, he

           b      ca e f         e defa    a d ac a       e d ce. Bousley v. United States, 523

U.S. 614, 622 (1998).

       Admittedly, the argument that prevailed in Rehaif had earlier been denied in the Courts of

Appeals. But the Court cautioned in Bousley         a f        ca      c        e ca e f       ea

         a aca        a     acce ab e         a    a c a c       a    a    a c a       e, id. at 623,

   e     e ca                e    a       ega ba    is not reasonably available to counsel . . . .   Id.

at 622 (quoting Reed v. Ross, 468 U.S. 1, 16 (1984)). Here, it cannot be said that the question in

Rehaif was novel where it was repeatedly litigated in circuit courts. See United States v. Rehaif,

888 F.3d 1138, 1144 (11 th Cir. 2018), rev d Rehaif v. United States, 139 S. Ct. 2191 (2019).

       Nor does ineffective assistance of counsel suffice to excuse the default, as counsel is not

expected to foresee every change in the law. See United States v. Doe, 810 F.3d 132, 154 (3d Cir.

2015); Sistrunk v. Vaughn, 96 F.3d 666, 670-71 (3d Cir. 1996). As stated by the Supreme Court

in the context of § 2254,             f e be the case that even the most informed counsel will fail to

anticipate a state appellate court's willingness to reconsider a prior holding or will underestimate

the likelihood that a federal habeas court will repudiate an established state rule. But, as

Strickland v. Washington made clear, [a] fair assessment of attorney performance requires that

every effort be made to eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel's challenged conduct, and to evaluate the conduct from counsel's

perspective at the time.    Smith v. Murray, 477 U.S. 527, 536 (1986) (internal citation omitted).



                                                    4
             Case 2:10-cr-00324-GAM Document 88 Filed 10/08/20 Page 5 of 6




        T e e a           g     e        e e M . Ca e ca             e a     de       ed c      e f ac a

      ce ce. Bousley, 523 U.S. at 623. T              d e        e                a         a       e    e

  a          a       ea       ab e        d a ec          c ed         ad   ed        c c       c   ec

instructed the jury (or correctly advised the defendant during a plea hearing) and given the

Government the opportunity to adduce evidence of the omitted element. Schlup v. Delo, 513 U.S.

298, 327 (1995). In Bousley, supra, the Supreme Court made clear that this takes into account

  eG     e       e    ab             e   e e       ed e e e      f   e c a ge. 523 U.S. at 623-24.

        Rehaif requires proof that the defendant knew his status as a person previously convicted

of a crime punishable by more than a year in prison; it does not require proof that the defendant

knew that his firearm possession was illegal. 139 S. Ct. at 2196. In this case, the factual findings

of the Final Presentence Investigation Report were adopted without objection. That report, issued

July 18, 2011, shows that on July 21, 2008, Catlett was sentenced in state court to concurrent

terms of 11½ to 23                         e   f          e a a e d g aff c           g ffe e       a

occurred in 2007 and 2008. He was paroled on February 9, 2009, just nine months before the

crimes at issue here. PSR ¶¶ 84-89.

         Defendant indisputably knew that he was previously convicted of a crime punishable by

more than one year in prison, and in fact he heard two sentences of more than a year pronounced,

slightly more than a year before the crimes he engaged in the conduct leading to the charges at

issue here. On this record, he can hardly show that he was unaware of his felon status, and thus

cannot establish actual innocence under the Rehaif standard. 139 S. Ct. at 2196.

        The Government has cited a litany of precedent where Rehaif challenges were denied

under analogous facts. See, e.g., United States v. Miller, 954 F.3d 551, 560 (2d Cir. 2020);

United States v. Ward, 957 F.3d 691, 694-95 (6th Cir. 2020); United States v. Williams, 946 F.3d



                                                      5
         Case 2:10-cr-00324-GAM Document 88 Filed 10/08/20 Page 6 of 6




968, 975 (7th Cir. 2020) (challenge to pre-Rehaif guilty plea); United States v. Hollingshed, 940

F.3d 410, 415-16 (8th Cir. 2019); United States v. Benamor, 937 F.3d 1182, 1189 (9th Cir. 2019)

(challenge to pre-Rehaif guilty proceeding.) United States v. Reed, 941 F.3d 1018, 1021-22

(11th Cir. 2019).




                                                     /s/ Gerald Austin McHugh
                                                    United States District Judge




                                                6
